Case 1:1O-cV-02709-PGG-RWL Document 318 Filed 10/18/18 Page 1 of 2
Case 1:10-cv~02709-PGG-RWL Document 315 Fi|ec| 10/03!13 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

GENESIS WILSON, ALlAKSANDRA
KULESH, NATALIA ZEMTSOVA,
YULiYA SYNYUK, TATIANA
LISOVSKAYA, MOHAMMED MOIN
UDDIN, on behalf of themselves and on
behalf of all others similarly situated, and
KSENIA ARTATES, ABDOULAYE
NDIAYE, SANTlAGO ORTIZ, and
ABIGAIL HENNESSY,

P; . tvff j .
ain 1 S Case NO_ 10 Civ. 2709 (PGG)

- against -

PASQUALE'S DAMARINO’S, lNC.,
IZABELA MARINO, PETER
ROSSIGNUOLO a/k/a PETER ROSSI,
CRAIG PERRl, GIANCARLO
MONTESARCHIO, SALVATORE
ABBATE, FRED MARINO, 220 WES'I`
RESTAURANT CORP., JOSEPH
MAR[NO a/d/a/ GIUSEPPE MARINO,
KAvir A S. JAGNARINE a/i</a)‘ KAY
JAGNARINE, PIATTI ITALIANI LLC,
FRATELLl ITALIANI LLC,

Defendants.

 

 

NOTICE OF WITHDRAWAL OF COUNSEL

TO: The Clerk of Court and All Parties of Reeord
PLEASE TAKE NOTICE that Evan J. Spelfogel is no longer associated with Epstein
Beeker & Green, P.C. and should be removed from the Court’s service list With respect to this

action.

1380311.1

 

 

Case 1:1O-cV-O2709-PGG-RWL Document 318 Filed 10/18/18 Page 2 of 2
Case 1110-cv-O2709~PGG-RWL Document 315 Fifed 10103!18 Page 2 of 2

Epstein, Becker & Green, P.C., continues to serve as counsel for Defendants 220 West
Restaurant Corp., Salvatore Abbate, Izabela Marino, Pasquale Marino, Gianearlo Montesarchio,
Pasquale's Damarino's, Inc., Peter Rossignuolo and all future correspondence and papers in this

action should continue to be directed to them.

Dated: October 2, 2018
Respecti`uliy submitted,

s/ Evan J. Spelfogel, Esg.
Evan J. Spelfogel, Esq.

PHILL[PS NIZER LLP

485 Lexington Avenue, 14th Floor
New Yorl<, NeW Yorl< 10017
(212) 971~9700

espeh"o gel@phillipsniz.er.com

-..‘~J 'Ui'r'iii)lhi'i'il§!l§}:

 

§§ , §
»’M%<:MM
F?m¢! G, Gsrdephe, U.S.D,J.
-. ._ z "é" g .» a ~, "**

c W/ /j, ms

1380311.1

 

